Citation Nr: 0301610	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for the loss of teeth 
(claimed as dentures) for the purpose of receiving VA dental 
treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945 and from February 1946 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In September 1998, the RO denied entitlement to service 
connection for dentures.  In December 2000, the Board 
recharacterized the issue, as stated on the title page, and 
remanded the matter for readjudication to consider 38 C.F.R. 
§§ 3.381, 4.150, 17.161, and the Veterans Claims Assistance 
Act of 2000 (VCAA).  See generally Mays v. Brown, 5 Vet. 
App. 302 (1993); and 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In June 2001, the RO denied entitlement to service 
connection for loss of teeth resulting from dental injury 
from service trauma (for dental treatment purposes).  
The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  VA has completed all required notification and 
development.

2. The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

3. The veteran was not a prisoner of war during service, his 
service-connected disabilities are not rated as totally 
disabling, he has no adjudicated service-connected 
compensable dental disability or a dental condition 
clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.  

4. The veteran's application for dental treatment was 
received no earlier than February 1987, more than one year 
after his 1962 service discharge.


CONCLUSION OF LAW

No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Board's December 2000 remand notified the veteran of the 
VCAA, as well as what was required to substantiate a claim 
of entitlement to service connection for dental trauma for 
purposes of VA treatment.  In February 2001, the RO sent a 
development letter to the veteran notifying him of the VCAA; 
what VA would do to assist the claim; what he would be 
required to do to assist the claim; and how to seek further 
VA assistance.

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it issued its June 2001 
supplemental statement of the case (SSOC).  Nevertheless, 
the Board remanded, in part, to allow for RO consideration 
of the VCAA, and the RO's February 2001 development letter 
reflects the RO's consideration of the VCAA prior to the 
issuance of the SSOC.

As described above, the veteran was apprised of what he must 
show to prevail in his claims, what information and evidence 
he is responsible for, and what evidence VA must secure.  VA 
has accordingly satisfied its duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The claims file contains the veteran's service dental 
records, and the Board finds that there are no outstanding 
post-service records requiring further development of the 
claim.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
but he has provided no additional information.  The RO 
received no response from the February 2002 development 
letter until December 2002, at which time the representative 
indicated there was nothing further to add.

Development for an examination is unnecessary in this case.  
The evidentiary record establishes the veteran entered 
service with nearly all of his teeth and separated from 
service wearing dentures.  The case essentially hinges on 
whether disease or pathology developed after 180 days of 
service, and as the record contains no competent in-service 
dental findings or dental treatment entries, other than the 
extraction of tooth 20 in 1944 and the fitting for dentures 
in 1953, a medical opinion finding in favor of an in-service 
dental disease would necessarily rely on the veteran's March 
1998 lay statement, and therefore hold no probative value.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

As discussed, the Board has reviewed the evidence of record 
and determined that all notification and development actions 
required by the new legislation and the implementing 
regulations have been completed in full.

This is not a case in which the VCAA has been applied in the 
first instance.  The Board remanded the matter in December 
2000 for development consistent with the requirements of the 
VCAA, and the RO performed their development accordingly.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period of 
service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2002).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  


To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The CAVC has also reiterated that, 
alternatively, either or both of the second and third 
elements can be satisfied, under 38 C.F.R. § 3.303(b) 
(2002), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology. McManaway v. 
West, 13 Vet. App. 60, 65 (1999) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Specific Criteria for Dental Disabilities

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis 
were not disabling conditions, and could be considered 
service connected solely for the purpose of determining 
entitlement to dental examinations or outpatient treatment 
pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  

The Rating Schedule was then revised to remove the previous 
listings for those disorders under Diagnostic Code 9913.  
38 C.F.R. §§ 4.149, 4.150 (1994).

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 4.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language was entered in 38 C.F.R. § 3.381(a).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred 
or aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2002).

In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including the filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2002).

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2002).

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 
38 C.F.R. § 3.381 (2002).

The regulations provide for a compensable rating for loss of 
teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(2002). 

It is noted that the rating only applies to bone loss 
through trauma or disease such as osteomyelitis and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  Id.

In a precedent opinion VA's General Counsel has held that 
dental treatment of teeth, even extractions, during service 
did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 
Fed. Reg. 15,566 (1997).


Analysis

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I outpatient treatment 
if he has an adjudicated compensable service-connected 
dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. 
§ 17.161(a).  

In this case, the evidence does not show that he has an 
adjudicated service-connected compensable dental condition, 
nor does he allege that his claimed dental condition would 
warrant a compensable rating under the rating schedule.  
See, e.g., 38 C.F.R. § 4.150 (2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  

In the case of the veteran, who was discharged in 1962, 
clearly his 1987 application is untimely under the 
aforementioned eligibility category.





In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97; see also 38 C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).

In this case, the veteran has contended that he incurred 
dental trauma in service.  In his March 1998 VA-Form 21-
4138, Statement in Support of Claim, he reported that all of 
his teeth were removed in 1954 "due to a fungus that was 
deteriorating [his] jaw bone."  

A September 1942 dental examination report documents the 
veteran as missing teeth 1, 16, and 32.  A treatment entry 
for December 1944 reports an extraction of tooth 20.  

Dental records from February 1949 and April 1950 document 
the veteran was missing teeth 1, 14, 16, 20, 21, and 31.  
In-service dental treatment records indicate a complete set 
of upper and lower dentures was inserted for the veteran in 
May 1953.  

There is, however, no competent medical evidence as to why 
all of the veteran's teeth were missing by 1953, despite 
entering service nine years earlier with all but three of 
his teeth.  There is no indication in the service dental 
records that any of these teeth were diseased during 
service, to include by any fungus affecting the jawbone.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

The veteran's March 1998 statement that a fungus prompted 
the service's removal of his teeth is the only statement 
suggesting a dental disease process.  The Board notes, 
however, that this statement cannot be considered competent 
medical evidence because such an assessment requires a level 
of medical expertise that laypersons do not possess.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the service dental records are silent for any dental 
pathology consistent with disease or trauma, there is no 
basis to accept the veteran's uncorroborated statement that 
he acquired a dental fungus after 180 days or more of active 
service.  See 38 C.F.R. § 3.381(e).

Moreover, there is no indication, nor has the veteran 
contended, that he sustained any trauma to the face or mouth 
during service.  If his teeth were in fact removed during 
treatment, the extractions cannot constitute "service 
trauma" because "service trauma" does not include the 
intended effects of therapeutic or restorative dental care 
and treatment provided during the veteran's military 
service.  See VAOPGCPREC 5-97.  Thus, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient 
dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) 
VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, veterans 
whose service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees. 38 C.F.R. § 17.161(g), (h), (i).

The veteran does not allege, nor does the evidence suggest, 
that he meets any of the other categories of eligibility of 
38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, 
he is service-connected for several disabilities, but none 
of them are of a severity to warrant a compensable 
evaluation, nor is he a Chapter 31 vocational rehabilitation 
trainee.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. 
§ 17.161(d), (e).  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) 
VA outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, veterans 
whose service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The veteran, however, does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-
of-the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the loss of teeth 
(claimed as dentures) for the purpose of obtaining VA dental 
treatment is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

